
	
		I
		112th CONGRESS
		1st Session
		H. R. 3350
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  waiver period with respect to a deductible made by a veteran for certain travel
		  costs necessary to receive treatment at facilities of the Department of
		  Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Travel Benefits Modernization
			 Act.
		2.Waiver period for
			 deductible required by veterans to receive certain travel costs
			(a)In
			 generalSection 111(c)(4) of
			 title 38, United States Code, is amended to read as follows:
				
					(4)(A)The Secretary may waive the deduction
				requirement of paragraph (1) in the case of the travel of any veteran for whom
				the imposition of the deduction would cause severe financial hardship. Except
				as provided by subparagraph (C), any waiver granted under this subparagraph
				shall be valid until the date that is the earlier of—
							(i)the date that is one year after the
				date on which the waiver is granted; or
							(ii)the date on which the Secretary
				determines that the deduction would no longer cause the veteran severe
				financial hardship.
							(B)The Secretary shall prescribe in
				regulations the conditions under which a finding of severe financial hardship
				is warranted for purposes of this paragraph.
						(C)Notwithstanding subparagraph (A), any
				waiver granted under this paragraph to a veteran between the period beginning
				on January 1, 2011, and ending on June 1, 2012, shall be deemed to be valid
				until the date that is the earlier of—
							(i)the birthday of the veteran occurring
				after June 1, 2012; or
							(ii)the date on which the Secretary
				determines that the deduction would no longer cause the veteran severe
				financial
				hardship.
							.
			(b)Clarification in
			 Veterans Health Administration handbookNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall revise the
			 Veterans Health Administration Handbook to clarify the waiver period of waivers
			 granted under section 111(c)(4) of title 38, United States Code, as amended by
			 subsection (a).
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to waivers granted under section 111(c)(4) of title 38, United States
			 Code, on or after the date that is 30 days after the date of the enactment of
			 this Act.
			
